 
Exhibit 10.33
 
RESIGNATION OF EMPLOYMENT AND CONSULTING AGREEMENT

 
THIS RESIGNATION OF EMPLOYMENT AND CONSULTING AGREEMENT (“Agreement”) is made
and entered into by Richard M. Kiral (“Kiral”) and Oxygen Biotherapeutics Inc.
(the “Corporation”).  Throughout this Agreement, the Corporation and Kiral may
be collectively referred to as “the parties.”

 
Whereas, the Corporation currently employs Kiral as President and Chief
Operating Officer pursuant to an Employment Agreement dated February 1, 2009
(the “Employment Agreement”);
 
Whereas, Kiral desires to resign from his position as President and Chief
Operating Officer with the Corporation and simultaneously enter into this
Agreement with the Corporation effective April 1, 2011 (the “Effective Date”);

 
Whereas, the Corporation desires to obtain from Kiral and Kiral desires to
provide to the Corporation twenty-four (24) months of consulting services
beginning on the Effective Date; and
 
Whereas, the Corporation and Kiral mutually desire to: establish the terms and
conditions of Kiral’s post-termination consultancy; terminate their employment
relationship on mutually agreeable terms; and avoid all litigation relating to
the employment relationship and its termination.
 
Now Therefore, in consideration of the above and the mutual promises set forth
below, Kiral and the Corporation agree as follows:

 
1.            RESIGNATION.  As of the Effective Date, Kiral hereby resigns from
his position as President and Chief Operating Officer of the Corporation and the
Corporation accepts such resignation.

 
2.            CONSULTANCY.

 
    a.           Consulting Services.  For the period of time commencing on the
Effective Date and ending at the end of the twenty fourth month thereafter (the
“Consulting Period”), Kiral shall provide such consulting services as may be
reasonably requested by the Corporation upon reasonable notice to Kiral and
shall report directly to the Corporation’s Chief Executive Officer.  Provided
however, no such consulting services shall be provided during the seven (7) day
revocation period described in Paragraph 12 below.  In performing the consulting
services, Kiral agrees to be available for meetings from time to time at the
principal executive offices of the Corporation and elsewhere at such times as
may be mutually agreed upon by the parties and agrees to be available for up to
ten (10) hours per month. The Corporation agrees to use Kiral’s consulting
services for at least eight (8) hours per month during the Consulting Period.
 
    b.           Consulting Fees.  The Corporation shall pay Kiral consulting
fees in the amount of One Hundred and Eighty Five Dollars ($185.00) per hour for
consulting services rendered during the Consulting Period.  Such consulting fees
shall be paid on the last day of the month following the month in which the
services were performed.  In addition, the Corporation shall also pay expenses
reasonably incurred by Kiral in rendering consulting services hereunder. Kiral
shall submit monthly invoices for his expenses incurred and the Corporation
shall pay such expenses within thirty (30) days of receipt of the
same.  Notwithstanding the above, any consulting services performed by Kiral
during the month of April, 2011 shall be at no charge to the Corporation.  Time
spent for travel will not be billable time, except for up to one hour travel
time for meeting with local vendors in the State of California.

 
    c.           Confirmation of Treatment of Stock Options. The Corporation
hereby confirms that all stock options issued pursuant to the 1999 Amended Stock
Plan of the Corporation (the “Plan”) that are currently held by Kiral (the
“Kiral Stock Options”) shall be unaffected by this Agreement and Kiral shall
retain all rights related to the Kiral Stock Options pursuant to the terms and
conditions of the Plan.  The Corporation further confirms that for purposes of
the Kiral Stock Options, the consulting services provided by Kiral pursuant to
this Agreement qualify him for treatment as a “Consultant” under the Plan.

 
3.           INDEPENDENT CONTRACTOR STATUS.  The parties hereby acknowledge and
agree that Kiral’s consulting services for the Corporation shall be provided
strictly as an independent contractor.  Nothing in this Agreement shall be
construed to render him an employee, co-venturer, agent, or other representative
of the Corporation.  Kiral understands that he must comply with all tax laws
applicable to a self-employed individual, including the filing of any necessary
tax returns and the payment of all income and self-employment taxes.  The
Corporation shall not be required to withhold from payment of the consulting fee
any state or federal income taxes or to make payments for Social Security (FICA)
tax, unemployment insurance, or any other payroll taxes.  The Corporation shall
not be responsible for, and shall not obtain, worker’s compensation insurance,
disability benefits insurance, or unemployment security insurance coverage for
Kiral.  Consistent with his duties and obligations under this Agreement, Kiral
shall, at all times, maintain sole and exclusive control over the manner and
method by which he performs his services.
 
 
 
 

--------------------------------------------------------------------------------

 
 
4.            SEVERANCE BENEFITS.
 
    a.           Severance Pay.  In addition to the consulting fees paid
hereunder, the Corporation  shall pay Kiral severance pay in an amount equal to
his current annual salary (less applicable taxes and withholdings), payable in
substantially equal installments in accordance with the Corporation’s payroll
schedule applicable to Kiral immediately prior to the Effective Date and
commencing on the first such payroll date following the tenth (10th) day after
this Agreement becomes effective as set forth in Paragraph 12 below (”Severance
Pay”).
 
    b.           Accrued Vacation.  The Corporation shall pay Kiral for any
accrued, unused leave that he may have as of the Effective Date.
 
    c.           COBRA Reimbursement.  In addition, after the revocation period
set forth in Paragraph 12 below expires, the Corporation shall reimburse Kiral
for premium payments he makes under the Consolidated Budget Reconciliation Act
(“COBRA”) to continue his and his family’s health and dental insurance coverage
through and including the first anniversary of the Effective Date.  All
reimbursements for COBRA payments shall be made as soon as practicable following
Kiral’s submission of proof of timely payments to the Corporation; provided,
however, that all such claims for reimbursement shall be submitted by Kiral and
paid by the Corporation no later than thirteen months following the Effective
Date. Any obligation for the Corporation to make payments for COBRA
reimbursement under this Paragraph 4(c) shall immediately cease when Kiral is
employed by an entity providing health insurance coverage, and Kiral shall
promptly inform the Corporation of any such employment.
 
5.            RESIGNATION FROM BOARD OF DIRECTORS AND ADDITIONAL SEVERANCE
PAY.  Kiral agrees to not stand for re-election to the Corporation’s Board of
Directors (“Board) at the Corporation’s Annual Meeting of Stockholders in
2011.  Upon his ceasing to serve on the Board, the Corporation shall pay Kiral
Two Hundred Thousand and 00/100 Dollars ($200,000.00).  Said payment, the
“Additional Severance Pay” shall be paid in four equal quarterly installments
(less applicable taxes and withholdings) with the first such payment being made
on the day following such cessation of service.

 
The parties agree that for the remainder of Kiral’s current term as Director he
shall not qualify as a Non-Employee Director under the Board of Director’s
Compensation Plan currently in effect.  Attendance at the June 2011 Board of
Directors Meeting shall be compensated for under the rates set forth in section
2(b) above in the amount of twelve (12) billable hours.
 
Except as set forth in this Agreement, it is agreed and understood that the
Corporation shall not have any obligation to provide Kiral at any time in the
future with any payments, benefits, or considerations other than those recited
in this Agreement, or those required by law, other than under the terms of any
benefit plan which provides benefits or payments to former employees according
to their terms.  Kiral further agrees and acknowledges that he is owed no
additional payments from the Corporation beyond what may be due to him under
this Agreement and specifically acknowledges that he has no further entitlements
under any Stock Plan.

 
6.            CHANGE IN CONTROL.  In the event that the Corporation undergoes a
Change in Control prior to the Corporation’s Annual Meeting of Stockholders in
2011, Kiral shall resign from the Board effective as of the effective date of
the Change in Control and all of the then outstanding Severance Pay and
Additional Severance Pay shall be made in a lump sum (less applicable taxes and
withholdings) within ten (10) days following the effective date of such Change
in Control.
 
For purposes of this Agreement, “Change in Control” shall mean a merger
or consolidation of the Corporation in which the Corporation is not the
surviving entity or a sale of all or substantially all of the assets of the
Corporation.


 
 
2

--------------------------------------------------------------------------------

 
 
 7.         RELEASE.  In consideration of the benefits conferred by this
Agreement, KIRAL (ON BEHALF OF HIMSELF AND HIS ASSIGNS, HEIRS AND OTHER
REPRESENTATIVES) RELEASES CORPORATION AND ITS RELATED PARTIES (DEFINED BELOW)
("RELEASEES") FROM ALL CLAIMS AND WAIVES ALL RIGHTS KNOWN OR UNKNOWN, HE MAY
HAVE OR CLAIM TO HAVE RELATING TO HIS EMPLOYMENT WITH CORPORATION, ITS
PREDECESSORS, SUBSIDIARIES OR AFFILIATES OR HIS SEPARATION THEREFROM arising
before the execution of this Agreement, including but not limited to claims:


 
       (i)           for discrimination, harassment or retaliation arising under
federal, state or local laws prohibiting age (including but not limited to
claims under the Age Discrimination in Employment Act of 1967 (ADEA), as
amended), sex, national origin, race, religion, disability, veteran status or
other protected class discrimination, harassment or retaliation for protected
activity;
 
       (ii)           for compensation and benefits (including but not limited
to claims under the Employee Retirement Income Security Act of 1974 (ERISA),
Fair Labor Standards Act of 1934 (FLSA), Family and Medical Leave Act of 1993
(FMLA), all as amended, and similar federal, state, and local laws);
 
       (iii)           under federal, state or local law of any nature
whatsoever (including but not limited to constitutional, statutory, tort,
express or implied contract or other common law); and
 
       (iv)           for attorneys’ fees.


The release of claims set forth in this Paragraph 7 does not apply to claims for
workers’ compensation benefits or unemployment benefits filed with the
applicable state agencies, vested retirement benefits or claims described in
Paragraphs 8 and 9 below.


For purposes of this Agreement, “Related Parties” means the Corporation’s
predecessors, successors, and assigns and its and/or their past, present and
future owners, parents, subsidiaries, affiliates, predecessors, successors,
assigns, officers, directors, employees, employee benefit plans (together with
all plan administrators, trustees, fiduciaries and insurers) and agents.


 
8.           AGENCY CHARGES/INVESTIGATIONS.  Nothing in this Agreement shall
prohibit Kiral from filing a charge or participating in an investigation or
proceeding conducted by the U.S. Equal Employment Opportunity Commission or
other governmental agency with jurisdiction concerning the terms, conditions and
privileges of his employment; provided, however, that by signing this Agreement,
Kiral waives his right to, and shall not seek or accept,
 
any monetary or other relief of any nature whatsoever in connection with any
such charges, investigations or proceedings.

 
9.           COVENANT NOT TO SUE.  Kiral will not sue Releasees on any matters
relating to his employment arising before the execution of this Agreement,
including but not limited to claims under the ADEA, or join as a party with
others who may sue Releasees on any such claims; provided, however, this
paragraph will not bar a challenge under the Older Workers Benefit Protection
Act of 1990 (OWBPA) to the enforceability of the waiver and release of ADEA
claims set forth in this Agreement, claims for workers’ compensation,
unemployment or vested retirement benefits referenced in Paragraph 7 above, or
where otherwise prohibited by law. If Kiral does not abide by this paragraph,
then he will (i) return all monies received under this Agreement and Releasees
will be relieved of their obligations hereunder, except to the extent that such
return and relief would result in invalidation of the release set forth above,
and (ii) indemnify Releasees for all expenses they incur in defending the
action.

 
10.           CORPORATION INFORMATION AND PROPERTY AND CONTINUING
OBLIGATIONS.  Kiral shall not at any time after his employment terminates or at
any time during the Consulting Period disclose, use or aid third parties in
obtaining or using any confidential or proprietary information of the
Corporation’s nor access or attempt to access any Corporation computer systems,
networks or any resources or data that resides thereon except as may be
necessary to perform his consulting services hereunder. Confidential or
proprietary information is information relating to the Corporation or any aspect
of its business which is not generally available to the public, the
Corporation’s competitors, or other third parties, or ascertainable through
common sense or general business or technical knowledge.  Nothing in this
Agreement shall relieve him from any obligations under any previously executed
confidentiality, proprietary information, non-competition, or secrecy
agreements, including, but not limited to, his obligations under Section 8,
“Covenant Not to Compete” and Section 9, “Confidentiality Provision” of the
Employment Agreement.

 
 
3

--------------------------------------------------------------------------------

 
 
All records, files or other materials maintained by or under the control,
custody or possession of the Corporation or its agents in their capacity as such
shall be and remain the Corporation’s property.  Except as may be necessary to
perform his consulting services hereunder and as agreed to by the parties, Kiral
shall: (i) return all of the Corporation’s property including, but not limited
to, credit cards; keys; cell phone; access cards; thumb drive(s), laptop(s),
mobile communications devices and all other computer hardware and software;
records, files, documents, manuals, and other documents in whatever form they
exist, whether electronic, hard copy or otherwise and all copies, notes or
summaries thereof which he created, received or otherwise obtained in connection
with his employment; (ii) permanently delete any Corporation information that
may reside on his personal computer(s) or other devices; and (iii) fully
cooperate with the Corporation in winding up his work and transferring that work
to those individuals designated by the Corporation.
 
11.          COOPERATION.  Kiral shall cooperate fully with the Corporation in
the defense or prosecution of any claims or in connection with any governmental
inquiry related to events or occurrences that existed during the term of his
employment, which shall include making himself
 
available to meet with counsel to prepare for discovery or trial and be
available as a witness on behalf of the Corporation, at the Corporation’s
expense, at mutually agreed times.
 
12.          RIGHT TO REVIEW AND REVOKE.  The Corporation delivered this
Agreement to Kiral on March 17, 2011 by hand delivery.  The Corporation desires
that Kiral have adequate time and opportunity to review and understand the
consequences of entering into this Agreement.  Accordingly, the Corporation
advises him:

 
●   
to consult with his attorney prior to executing it; and,

 
●   
that he has at least 21 days within which to consider it.



In the event that Kiral does not return an executed copy of this Agreement to
Nancy Hecox at One Copley Parkway, Suite 490, Morrisville, NC 27560 by the 22nd
day after he received this Agreement, this Agreement and the obligations of the
Corporation herein shall become null and void.  Kiral may revoke this Agreement
during the seven (7) day period immediately following his execution of it.  The
Agreement will not become effective or enforceable until the revocation period
has expired.  To revoke the Agreement, a written notice of revocation must be
delivered to Nancy Hecox at the above address.
 
13.         CONFIDENTIALITY AND NONDISPARAGEMENT.  Until this Agreement is
publicly disclosed by the Corporation, Kiral shall keep the terms and provisions
of this Agreement confidential, and Kiral represents and warrants that since
receiving this Agreement he has not disclosed, and going forward will not
disclose, the terms and conditions of this Agreement to third parties, except as
follows:  (i) he may reveal the terms and provisions of this Agreement to
members of his immediate family or to an attorney whom he may consult for legal
advice, provided that such persons agree to maintain the confidentiality of the
Agreement and (ii) he may disclose the terms and provisions of this Agreement to
the extent such disclosure is required by law.

 
Kiral represents and warrants that since receiving this Agreement, he (i) has
not made, and going forward will not make, disparaging, defaming or derogatory
remarks about the Corporation or its products, services, business practices,
directors, officers, managers or employees to anyone; nor (ii) taken, and going
forward will not take, any action that may impair the relations between the
Corporation and its employees, shareholders, or similar agents or that would be
detrimental to or interfere with, the Corporation or its business.

 
14.         RELEASE OF CONSULTANCY CLAIMS.  Kiral and the Corporation covenant
and agree that within ten (10) days following the conclusion of the Consulting
Period, Kiral shall execute and not revoke a second release agreement releasing
the Releasees from any and all claims which he has, or may have against the
Releasees from the beginning of Kiral’s consultancy with the Corporation through
the date of the release on a form prescribed by the Corporation, which shall be
substantially similar to the release contained in this Agreement, except to
account for any changes in any  of the applicable laws governing these releases.
 
15.         SECTION 409A OF THE INTERNAL REVENUE CODE.
 
A.            Parties’ Intent. The parties intend that the provisions of this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended and the regulations thereunder (collectively, “Section 409A”) and all
provisions of this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A. If any
provision of this Agreement (or of any award of compensation, including equity
compensation or benefits) would cause Kiral to incur any additional tax or
interest under Section 409A, the Corporation shall, upon the specific request of
Kiral, use its reasonable business efforts to in good faith reform such
provision to comply with Section 409A; provided, that to the maximum extent
practicable, the original intent and economic benefit to Kiral and the
Corporation of the applicable provision shall be maintained, and the Corporation
shall have no obligation to make any changes that could create any additional
economic cost or loss of benefit to the Corporation.  The Corporation shall
timely use its reasonable business efforts to amend any plan or program in which
Kiral participates to bring it in compliance with Section 409A. Notwithstanding
the foregoing, the Corporation shall have no liability with regard to any
failure to comply with Section 409A so long as it has acted in good faith with
regard to compliance therewith.
 
 
 
4

--------------------------------------------------------------------------------

 
 
B.            Separation from Service.  A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination also constitutes a “Separation
from Service” within the meaning of Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment,” “separation from service” or like terms shall mean Separation from
Service.
 
C.            Separate Payments.  Each installment payment required under this
Agreement shall be considered a separate payment for purposes of Section 409A.
 
D.           Delayed Distribution to Key Employees.  If the Corporation
determines, in accordance with Section 409A(a)(2)B)(i) and the regulations
promulgated thereunder, in the Corporation’s sole discretion, that Kiral is a
specified employee of the Corporation on the date of his separation from service
with the Corporation and that a delay in severance pay and benefits provided
under this Agreement is necessary for compliance with Section 409A(a)(2)(B)(i),
then any payments and any continuation of benefits or reimbursement of benefit
costs provided under this Agreement pursuant to such separation from service and
not otherwise exempt from Section 409A (including Treasury Regulations Section
1.409A-1(b)(9)(iii)) shall be delayed for a period of six (6) months from the
date of such separation from service (the “409A Delay Period”). In such event,
any such payments and the cost of any such continuation of benefits provided
under this Agreement that would otherwise be due and payable to Kiral during the
409A Delay Period shall be paid to Kiral in a lump sum cash amount in the month
following the end of the 409A Delay Period. For purposes of this Agreement,
“separation from service” and “specified employee” shall have the meaning set
forth in Treasury Regulations Section 1.409A-1(h) and (i), respectively, and,
for such purpose the “identification date” shall mean December 31.

 
16.          Indemnification for 409A Tax Liability Related to Equity
Awards.  If Kiral should be assessed any tax liability by any domestic or
foreign taxing authority as a result of the non-compliance with Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”, and the tax
liabilities, interest, and other related costs and expenses incurred thereunder
or in connection therewith, the “409A Liabilities”), of any the Kiral Stock
Options and/or amendments thereto made by the Corporation to Kiral prior to the
date hereof, then the Corporation shall indemnify Kiral to the full extent of
such 409A Liabilities; provided, however, that the Corporation shall not
indemnify Kiral for any portion of the 409A Liabilities to which the Kiral would
otherwise have been subject had the Kiral Stock Options been compliant with
Section 409A (the “Non-Covered Liabilities”).  If the Corporation’s
indemnification obligation under this Section 16 is satisfied by the
Corporation’s reimbursement to Kiral in an amount equal to the 409A Liabilities
(or the then applicable portion thereof), such reimbursement shall be paid by
the Corporation to the Kiral no later than ten business days after Kiral pays
such 409A Liabilities (or the applicable portion thereof). If, subsequent to the
Corporation’s payment or reimbursement of the 409A Liabilities, any portion of
such liabilities shall become Non-Covered Liabilities, the Kiral shall
immediately reimburse the Corporation for such Non-Covered Liabilities.  For the
avoidance of doubt, the 409A Liabilities shall be deemed to include, but are not
limited to, any interest and penalties to which the Kiral may be subject as a
result of the 409A Liabilities, the reasonable fees and expenses of any
accountants and/or attorneys engaged to assess any potential 409A Liabilities,
negotiate the settlement thereof with applicable taxing authorities, assist in
the preparation of Kiral’s income tax returns or any amendments thereto which
include any 409A Liabilities and/or assist Kiral with his response to any income
tax audit that relates, in whole or in part, to any tax year that includes and
409A Liabilities, and any additional income tax resulting from the Corporation’s
indemnification of Kiral relating to the 409A Liabilities.
 
17.          OTHER.  Except as expressly provided in this Agreement, this
Agreement supersedes all other understandings and agreements, oral or written,
between the parties and constitutes the sole agreement between the parties with
respect to its subject matter. Each party acknowledges that no representations,
inducements, promises or agreements, oral or written, have been made by any
party or by anyone acting on behalf of any party, which are not embodied in this
Agreement and no agreement, statement or promise not contained in the Agreement
shall be valid.  No change or modification of this Agreement shall be valid or
binding on the parties unless such change or modification is in writing and is
signed by the parties. Kiral’s or the Corporation’s waiver of any breach of a
provision of this Agreement shall not waive any subsequent breach by the other
party. If a court of competent jurisdiction holds that any provision or sub-part
thereof contained in this Agreement is invalid, illegal or unenforceable, that
invalidity, illegality or unenforceability shall not affect any other provision
in this Agreement.
 
This Agreement is intended in part, to avoid all litigation relating to Kiral’s
employment with the Corporation and his resignation therefrom; therefore, it is
not to be construed as the Corporation’s admission of any liability to him -
liability which the Corporation denies.

 
This Agreement shall apply to, be binding upon and inure to the benefit of the
parties’ successors, assigns, heirs and other representatives and be governed by
North Carolina law and the applicable provisions of federal law, including but
not limited to ADEA.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have entered into this Agreement on the day and
year written below.
 
KIRAL REPRESENTS THAT HE HAS CAREFULLY READ THE ENTIRE AGREEMENT, UNDERSTANDS
ITS CONSEQUENCES, AND VOLUNTARILY ENTERS INTO IT.


 

    /s/ RICHARD M KIRAL    03/28/2011        Richard M. Kiral     Date          
                   
OXYGEN BIOTHERAPEUTICS, INC.
                       /s/ CHRIS J STERN   03/28/2011       By:    Chris Stern 
   Date       Title: Chief Executive Officer      

 


6
 
 